Citation Nr: 1231267	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-46 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to May 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.


FINDING OF FACT

The results of audiological evaluations show that, at worst, the Veteran has Level II hearing impairment in his right ear and Level IV hearing impairment in his left ear.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for his bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The Veteran has received this required notice.  In letters dated in May 2008 and January 2012, the RO notified him of the information and evidence needed to substantiate his claim for a compensable rating for his bilateral hearing loss, including the division of responsibilities between him and VA in obtaining the necessary supporting evidence.  The RO also sent him that May 2008 letter prior to initially adjudicating his claim in the October 2008 decision at issue, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  And even accepting that the more recent January 2012 notice was not provided before initially adjudicating his claim, his claim since has been readjudicated in the February 2012 supplemental statement of the case (SSOC), so reconsidered since providing that additional notice.  The timing defect in the provision of that additional notice thus has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating that if, for whatever reason, there was no notice prior to initially adjudicating the claim or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim).

VA also has satisfied its duty to assist him by obtaining all relevant evidence in support of his claim, including his service treatment records (STRs) and records of all pertinent evaluation or treatment he has received since service, whether from VA or privately.  These include records from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  In addition, he had VA audiology examinations for compensation purposes in September 2007, October 2009, and February 2012.

During the more recent July 2012 videoconference hearing, the Veteran and his representative took issue with the results of that most recent VA compensation examination in February 2012.  The Veteran maintained that he essentially was "coached" through that examination, so all but told when to respond to the acoustical cues.  He therefore does not believe the results of that examination give a true indication of the severity of his hearing loss, especially since he cannot hear such things as sirens on emergency vehicles, has to in effect read the lips of people that are talking to him, has to nearly maximize the volume on his home phone (set it to level 9 out of 10), notices a constant "hum" of background noise, and can only hear an "echo" rather than actual sound.  His representative also argued that the VA compensation examiner did not review the claims file, since it apparently was not provided, and noted what he described as inexplicable, yet very noticeable, differences when comparing the speech recognition scores from the February 2012 examination with those of the prior October 2009 examination.  So although they did not outright request another examination, they nonetheless seemingly took exception with the results of the most recent February 2012 examination.

VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the United States Court of Appeals for Veterans Claims (Court/CAVC) has jurisdiction by virtue of a notice of disagreement (NOD) that satisfies Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When a claimant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Moreover, the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The February 2012 VA compensation examination, done on contract with QTC Medical Services, included a comprehensive hearing test, tympanometry and reflex thresh, and audiology exam.  It also required completion of the Disability Benefits Questionnaire (DBQ) for adjudication purposes, so necessarily addressed the relevant rating criteria for VA disability evaluation purposes.  As well, it determined the effect, if any, of the hearing loss on the Veteran's occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  And a state-licensed audiologist performed the evaluation, so had the necessary medical training and expertise to assess the severity of the hearing loss.  See Black v. Brown, 10 Vet. App. 279 (1997) (An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.).

The Board, therefore, does not find legitimate reason to question the validity of the results of the February 2012 VA compensation examination.  Accordingly, the Board finds that no further development of this claim is needed to meet the requirements of the VCAA.

II.  Analysis

The Veteran has had a 0 percent, i.e., noncompensable rating for his bilateral (left and right ear) hearing loss effectively since September 8, 1995, under 38 C.F.R. § 4.85, DC 6100.  He contends it is now worse, so deserving of a higher (i.e., compensable) rating.  It is important for him to understand that a rating for hearing loss is determined by mechanical, i.e., rather nondiscretionary, application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  And, in this particular instance, the audiometric findings from his VA compensation examinations simply do not support a compensable rating for his bilateral hearing loss disability.

The Board has to consider whether to "stage" the rating, meaning assign different ratings at different times to compensate him for any variances in the severity of his hearing loss.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, if the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a "staged" rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so, here, since May 2007 since the claim was filed in May 2008 - until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).


VA regulations also provide that, in cases of exceptional patterns of hearing impairment, specifically, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran had a hearing evaluation in September 2007, which recorded the following puretone threshold results:




HERTZ



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
15 dB
15 dB
15 dB
85 dB
90 dB
LEFT
20 dB
30 dB
25 dB
75 dB
90 dB

The puretone threshold averages were 44 dB for the right ear and 55 for the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 80 percent in the left ear.  The results correlate to Level II impairment in the right ear and Level IV impairment in the left ear, so a noncompensable rating.

In a subsequent VA compensation examination in October 2009, the following puretone threshold values were recorded:




HERTZ



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25 dB
20 dB
25 dB
75 dB
90 dB
LEFT
25 dB
25 dB
20 dB
65 dB
85 dB

The puretone threshold averages were 53 for the right ear and 49 for the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 90 percent in the left ear.  So these results correlate to Level II hearing impairment in both ears, so bilaterally, hence, also a noncompensable rating.

Finally, in the most recent test in February 2012, the Veteran had the following puretone threshold values:




HERTZ



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20 dB
15 dB
15 dB
75 dB
95 dB
LEFT
10 dB
15 dB
15 dB
75 dB
85 dB

The puretone threshold averages were 50 for the right ear and 47.5 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  These most recent results correlate to Level I hearing impairment in the right ear and Level I hearing impairment in the left ear, so bilaterally, hence, still a noncompensable rating.

The Board therefore finds that the results of these auditory evaluations do not show the Veteran has sufficient hearing loss to warrant a compensable rating.  The criteria for a compensable rating are mechanically applied, and even excluding the results of his most recent audiometric evaluation, which, for the reasons already discussed, he believes is not representative of his current condition, none of the results of the other tests suggest he has greater than Level II hearing impairment in his right ear or Level IV hearing impairment in his left ear.  And, according to Table VII of 38 C.F.R. § 4.85, this still results in a 0 percent (noncompensable) rating.  See 38 C.F.R. § 4.85(e).  As a consequence, the Board must conclude that a compensable rating for his hearing loss is not presently warranted.

It also is not shown that he has the type of exceptional patterns of hearing impairment that would invoke consideration of the special provisions of 38 C.F.R. § 4.86(a) and (b).

The Board also finds that he is not entitled to an extra-schedular rating.  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2011).

Here, the extent of the Veteran's impairment is adequately contemplated by the schedular rating, which reasonably describes the effects of his disability on his occupational functioning and daily activities.  He indicated during his recent July 2012 videoconference hearing before the Board that he had difficulty hearing such things as emergency vehicle sirens while driving, that he was forced to lip read, and that he had trouble distinguishing similar sounds and letters when spoken.  But these functional, "real world", losses accord with the schedular rating and do not indicate a unique or unusual pattern of hearing loss.  As a consequence, this claim is decided on a schedular rather than extra-schedular basis.



ORDER

The claim for a compensable rating for the bilateral sensorineural hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


